In my judgment, the laws respecting intoxicating liquors or beverages should be interpreted and administered under the same established rules which appertain to similar legal issues under the laws dealing with other subjects. So far as I know, it may be a fact that every judge of this Court would be glad to see the day when, as an actuality, not a drop of such liquors or beverages could or would be sold or consumed in this State for any purpose or on any occasion whatsoever. But this is no more reason for overstraining the established principles of the law to further what may be thought to be in the interest of prohibition, than to do the reverse if we entertained the opposite views on the general question. It has been the constant argument or reproach by those who oppose the sale or use of any kind of intoxicating liquors or beverages that if those on the opposite side be given an inch under the law they will take an ell. It is important, therefore, that those who are on the side which has thus cast this reproach should not themselves be subject to that same observation, — taking an ell when given an inch.
It is an established principle of the law, secured by constitutional requirements, that when inferior boards, such as aldermen or supervisors, are authorized to enact orders or ordinances, legislative in character, such as here involved, the orders or ordinances must conform to substantial reason, — there must be a substantially reasonable relation between the objects to be accomplished and the facts which form the basis for the action taken. *Page 595 
Here, there is within the ordered zone only one church, and therein, according to the record, services are held only once a month; nevertheless it is declared that this is a sufficient factual basis for the prohibition for all the remaining twenty-nine days. The mere statement speaks for itself, — an inch is allowed by the law and an ell has been taken by those in authority under it.